
	
		II
		112th CONGRESS
		2d Session
		S. 3155
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on acrylic filament tow
		  imported in the form of bundles of crimped product, each containing 198,000
		  filaments (plus or minus 10 percent) with an average decitex of 4.0 to 5.6
		  (plus or minus 10 percent) and length greater than 2 meters.
	
	
		1.Acrylic filament tow imported
			 in the form of bundles of crimped product, each containing 198,000 filaments
			 (plus or minus 10 percent) with an average decitex of 4.0 to 5.6 (plus or minus
			 10 percent) and length greater than 2 meters
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Acrylic filament tow (polyacrylonitrile tow) containing by
						weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of
						zinc and 2 percent or more but not over 8 percent of water, imported in the
						form of bundles of crimped product, each containing 198,000 filaments (plus or
						minus 10 percent) with an average decitex of 4.0 to 5.6 (plus or minus 10
						percent) and length greater than 2 meters (provided for in subheading
						5501.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
